       Case 1:18-cv-00681-RJL Document 109-10 Filed 01/13/20 Page 1 of 4



1    UNITED STATES DISTRICT COURT
2    FOR THE DISTRICT OF COLUMBIA

3                                                    .
     Aaron Rich.,                                    18-cv-00681 (RJ)
4                                                    Honorable Richard J. Leon
                    Plaintiff,
5
            vs.                                      DECLARATION OF RICHARD
6                                                    GRALNIK
     Edward Butowsky
7    Matthew Couch and
     America First Media,
8
                    Defendants.
9
10

11
12                                DECLARATION OF RICHARD L. GRALNIK

13   I, Richard Gralnik, declare as follows:
14
15   I am over the age of 18 and not a party to this action. The matters stated herein are
16   based on my personal knowledge and, if called upon to testify as a witness, I could
17   and would competently testify to the accuracy and truth of such matters.
18
19                                         QUALIFICATIONS

20          1.      I have worked in technical positions in the computer industry for over 35
21   years. I have worked as a programmer, systems administrator, network analyst and
22   designer, technical support specialist, technical writer and trainer. For the last 15
23   years I have specialized in digital forensic investigations and electronic discovery. I
24   am currently employed as Vice President of Forensic Investigations at
25   OnlineSecurity, Inc., where I have worked since June, 2004. OnlineSecurity was
26   founded in 1997. It provides professional services in the areas of computer forensics,
27   electronic discovery and data preservation and recovery.
28          2.      I have received over 350 hours of training in computer forensics,

                                              -1-
                                  DECLARATION OF RICHARD GRALNIK
       Case 1:18-cv-00681-RJL Document 109-10 Filed 01/13/20 Page 2 of 4



1    electronic discovery, incident response, and network security. I am certified in
2    computer forensics by OpenText (formerly Guidance Software) as an Encase
3    Certified Examiner (EnCE). I am thoroughly familiar with procedures and
4    methodologies used in the industry to create and analyze forensically sound images of
5    the data and metadata on computer hard drives, cell phones and other electronic
6    storage media as well as preserving, searching and producing data from email
7    systems and social media sites. I have performed hundreds of forensic examinations
8    for plaintiffs and defendants on a wide range of sources of electronically stored
9    information and have used a variety of document and email processing tools to
10   conduct searches for and to produce copies of responsive material. I have created
11   timelines of user activity, tracked the movement of data from one computer to
12   another, reconstructed Internet activities, established documents as forgeries,
13   recovered deleted files and identified responsive emails and documents through
14   keyword searches and other filtering functions.
15         3.     I have been designated and qualified as an expert witness in computer
16   forensics in numerous state and federal courts. I have submitted declarations,
17   affidavits and expert reports to numerous state and federal courts and arbitrations and
18   have testified as an expert witness in depositions, evidentiary hearings, arbitrations
19   and jury trials in these venues. I regularly coordinate with counsel to determine case
20   requirements, design a strategy for data preservation and analysis and oversee its
21   execution. I have created lines of questioning for deposing parties to lawsuits,
22   technical PMKs and opposing experts. I have written and responded to
23   interrogatories and requests for production and have reviewed and, when appropriate,
24   rebutted opposing experts' testimony.
25         4.     A true and correct copy of my curriculum vitae is attached to this
26   declaration as Exhibit A.
27         5.     A true and correct copy of my expert history is attached to this
28   declaration as Exhibit B.

                                          -2-
                             DECLARATION OF RICHARD GRALNIK
       Case 1:18-cv-00681-RJL Document 109-10 Filed 01/13/20 Page 3 of 4



1                                            RETENTION
2          6.     OnlineSecurity was retained by counsel for Defendant to preserve
3    electronically stored information from various sources, search the preserved data for
4    items responsive to specified filtering criteria and to make the responsive items
5    available to counsel for Defendant for review.
6                                            DISCUSSION
7          7.     I was first contacted about working on the present matter by counsel for
8    Defendant on November 4, 2019. OnlineSecurity was notified in an email received
9    on November 19, 2019 from counsel for Defendant that we were being retained.
10   However, for various reasons we were unable to initiate data preservation and
11   processing until the week of December 16. This declaration documents the issues we
12   faced in getting started, current status and what remains to be done.
13         8.     The first problem, and the one that took longest to resolve, was getting
14   paid our retainer deposit so that we could begin working. OnlineSecurity submitted
15   an invoice for an initial retainer based on a proposed statement of work and budget to
16   State Farm, Defendant's insurance company, on November 21, 2019. Despite
17   multiple emails and phone calls to State Farm, the retainer was not received until
18   Monday, December 9, 2019.
19         9.     Once the retainer was received I contacted Mr. Butowsky's assistant,
20   Kirsten Marsh, about getting remote access to Mr. Butowsky's email account. Ms.
21   Marsh sent OnlineSecurity the credentials for Mr. Butowsky's Gmail account on
22   Wednesday, December 18, 2019.
23         10.    I spoke to Mr. Butowsky on Thursday, December 19, 2019, at which
24   time he coordinated with me over the phone to work through the security settings on
25   his account so that I could initiate preservation of his email. The preservation was
26   completed on Friday, December 20, 2019, at which time I indexed the preserved
27   email and ran searches against the email for a list of keywords provided to me by
28   counsel for Defendant. I generated a report on the number of responsive emails and

                                          -3-
                             DECLARATION OF RICHARD GRALNIK
       Case 1:18-cv-00681-RJL Document 109-10 Filed 01/13/20 Page 4 of 4




I    sent the report to counsel for Defendant for review.
a,

           11   .   On Sun duy , December 22, 20I9,I exported the responsive emails from
3    the copy of Mr. Butowky's account and uploaded them to OnlineSecurity's repository.
4    The repository intake completed later that day. On Monday morning, December 23,
5    2019,I taught counsel for Defendant how to use the repository to review the
6    responsive emails in preparation for production to opposing counsel.
7          12.      OnlineSecurity also worked with Ms. Marsh on affanging for the
8    preservation of the data on Mr. Butowsky's computer and cell phone. Our associated
9    computer forensic expert in the Dallas area    will   go to Mr. Butowsky'r office to do this
10   work. As of this writing, Mr. Butowsky is on vacation for the holidays. The
11   preservation   will likely take place after January L , 2020.
12

13   I declare underthe penalty of perjury underthe laws of the State of Illinois that the
l4   foregoing is true and correct. Executed in Los Angeles, California on the 26th day       of
15   December, 2019.
t6
l7
                                                              Richard L. Gralnik
18

t9
20

2l
22

23

24

25

26

27

28


                                                 -4-
                               DECLARATION OF zuCHARD GRALNIK
